Citation Nr: 0320260	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-17 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diverticular disease, 
claimed to have been aggravated by service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948 and from November 1948 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In a January 1999 decision, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a November 1999 Order, the Board's decision was vacated by 
the Court and the case was remanded to the Board.  In June 
2000, the case was remanded to the RO for additional action.  
The case was returned to the Board for further consideration.  
The Board requested and obtained a medical opinion from the 
Veterans Health Administration.  The veteran's representative 
was furnished a copy of the opinion and has provided a 
response in the informal hearing presentation.  38 C.F.R. 
§§ 20.901, 20.903 (2002).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was service connected for hypertensive 
cardiovascular disease from 1972 until June 2001, and has 
been service connected for hypertension and for coronary 
artery disease thereafter to the present.  

3.  The service connected hypertension did not aggravate the 
diverticular disease and bleeding.




CONCLUSION OF LAW

Diverticular disease was not aggravated due to a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326, 20.901 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither contended not shown that the veteran's 
diverticular disease was caused by his service-connected 
hypertension.  Rather, he claims, in essence, that his 
diverticular disease and a resultant episode of bleeding was 
aggravated by his hypertension.  Accordingly, the Board's 
decision will be limited to the secondary service connection 
issue.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be established for a disability that is the proximate 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2002).  When aggravation of a veteran's non service 
connected disability is proximately due to or the result of a 
service connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A 1972 rating decision granted service connection and 
assigned a 30 percent disability rating for hypertensive 
cardiovascular disease.  An October 2002 rating decision 
assigned separate disability ratings for coronary artery 
disease (30 percent) and hypertension (10 percent) from June 
2001 instead of a single rating for hypertensive 
cardiovascular disease. 

In October 1995, the veteran was hospitalized in a private 
hospital for bleeding from the rectum.  

The record contains several documents by Dr. Sabbaghian.  An 
October 1995 report contains a diagnosis of "Diverticulosis 
-- Bleeding persist possibly 2° to HTN", that is, possibly 
secondary to hypertension. A November 1995 statement reports 
that the veteran had bright red blood per rectum verified by 
colonoscopy and barium enema most likely secondary to 
diverticular disease or AV [arterial-venous] malformations.  
Additionally, the record contains a May 1997 statement:  
"Studies show that [the veteran's] diverticulosis was 
exacerbated due to his hypertension."  

A September 1997 statement from another private physician 
indicates that the veteran had a history of gastrointestinal 
bleed secondary to a history of diverticulosis and AV 
malformation.  

The evidence recited above is the only medical evidence in 
the record that indicates that the veteran's diverticular 
disease and a resultant episode of bleeding was related to or 
aggravated by his service-connected hypertension. 

A November 1997 VA examination report indicates that there is 
no evidence that diverticular disease is aggravated by 
hypertension or blood pressure out of control.  The examiner 
indicated that while it was possible that elevated blood 
pressure might result in increased bleeding during 
diverticulosis, there was no proof to support or refute the 
possibility.  The diagnosis was asymptomatic diverticular 
disease.  The examiner noted that the total amount of 
disability that the veteran was experiencing due to 
diverticular disease was "minimal to none" and continued by 
stating that, therefore, the amount of disability due to 
aggravation by the hypertension "must also be minimal to 
none, if not less" -- assuming that there is an aggravation 
of the diverticular disease with hypertension.  

The veteran received another VA examination in August 2000.  
Diverticulosis was diagnosed.  In a February 2001 addendum to 
the examination, the examiner indicated that the diverticular 
disease was not likely attributed to the hypertension.  In 
another addendum, dated in November 2001, the examiner 
indicated that diverticular disease and hypertension were not 
related.  The RO sought further clarification and, in a 
December 2001 VA medical opinion, another VA physician 
indicated that the veteran had diverticular disease.  The 
reviewer also stated, "the diverticulosis is in no way 
related to the hypertension or the hypertensive heart 
disease."  The reviewer added that no medical text was found 
that mentioned diverticulosis as a complication of 
hypertension.  This medical evidence shows that the veteran's 
diverticular disease is not related to the hypertension.

Since there was evidence of record indicating there was a 
relationship between the veteran's hypertension and the 
diverticulosis, and other medical evidence shows there was no 
relationship, the Board obtained an expert medical opinion 
from the Veterans Health Administration.  38 C.F.R. § 20.901 
(2002).  In a May 2003 opinion, the chief of a VA 
gastroenterology section - who was also an Associate 
Professor of Medicine -- indicated that the statement that 
the veteran had a history of gastrointestinal bleed secondary 
to diverticulitis and AV malformation was incorrect on two 
counts - the veteran did not have diverticulitis, and there 
was "absolutely no documentation" that the veteran had AV 
malformations.  The physician noted that arterial-venous 
malformations could be a cause for bleeding; however, such 
malformations should have been seen on endoscopic examination 
of the colon or documented on an arteriogram, which was not 
the case here.  As for diverticulitis, the physician noted 
findings that would have been present, adding that there was 
no evidence that the veteran had ever had diverticulitis.  
Rather, he has diverticulosis.

The reviewer also indicated that there were no sequelae of 
the October 1995 rectal bleeding.  The expert further 
indicated that there was no known association between 
diverticulosis and hypertension, and that a literature search 
was performed which did not reveal any literature to support 
an association between hypertension and diverticular disease.  
The reviewer also indicated that it was not as likely that 
the veteran's hypertension worsened or aggravated the 
diverticular bleeding experienced in October 1995, and that 
his diverticulosis did not worsen.  The expert indicated 
there was that no portion of the veteran's gastrointestinal 
dysfunction that could be attributed to the hypertension.  

The Board finds the preponderance of the evidence is against 
the veteran's claim.  First, the May 2003 VA opinion is 
persuasive.  It was based on a review of the medical records 
before the Board and the basis for the conclusions reached in 
the opinion were provided.  This opinion indicates that there 
was no association between the veteran's hypertension, and 
his diverticulosis and bleeding.  Moreover, it is consistent 
with three other VA opinions to the effect that there is no 
relationship between the veteran's diverticular disease and 
his hypertension.

The veteran has indicated that the VA opinion providers were 
biased since they did not examine him.  It is true that the 
providers of the December 2001 and May 2003 VA medical 
opinions did not examine the veteran, however, records of the 
veteran's treatment were provided to these physicians.  Two 
other VA physicians -- who had examined the veteran in 
November 1997 and August 2000 - also expressed the opinion 
that there was no relationship between the veteran's 
diverticular disease and his hypertension.  

The veteran also asserts that Dr. Sabbaghian's opinion in 
favor of his claim was based on examination of him at the 
time of his illness.  However, the basis for the private 
physician's opinion is not expressed.  While the May 1997 
statement indicates that studies show that the veteran's 
diverticulosis was exacerbated due to his hypertension, these 
studies were not cited or specified.  In contrast, the 
December 2001 VA medical opinion indicates that no text 
showed an association and the May 2003 VA opinion indicated 
that there was no literature to support such an association.  
Furthermore, while the veteran's physician has indicated the 
bleeding was likely due in part to arterial-venous 
malformations, the May 2003 VA opinion indicates there was no 
evidence to support this.  Finally, the May 2003 VA opinion, 
which is from an individual that the Board recognizes as an 
expert as a chief of gastroenterology with an academic 
appointment, indicates that there was no association between 
hypertension and the diverticulosis with bleeding, and that 
no portion of the veteran's gastrointestinal dysfunction 
could be attributed to the veteran's service connected 
hypertension.  

The veteran was service connected for hypertensive 
cardiovascular disease and is now service connected for 
hypertension.  The veteran testified at a September 1997 
hearing at the RO that his doctor told him that his 
hypertension was one of the causes of the bleeding and he was 
placed on further treatment for his hypertension.  
Additionally, private medical records indicate that the 
diverticular disease and a resultant episode of bleeding was 
related to or aggravated by the service connected 
hypertension.  However, significant other medical evidence in 
the record which is more probative and more persuasive shows 
that there is no relationship between the veteran's service 
connected hypertension and his diverticular disease, and that 
the veteran's hypertension did not aggravate the diverticular 
disease or the bleeding due to this disease.  Accordingly, 
hypertension did not cause or aggravate the diverticular 
disease with bleeding.  Therefore, the preponderance of the 
evidence is against the claim for service connection for 
diverticular disease as aggravated by the service connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.310(a), 20.901 (2002).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
June 1997 statement of the case and the February 2002 
supplemental statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  A 
September 2002 VA letter to the veteran advised him of the 
evidence necessary to substantiate a claim, the kind of 
evidence he was responsible for obtaining, and the evidence 
VA was responsible for obtaining.  Additionally, the veteran 
was advised of the VCAA in the February 2002 supplemental 
statement of the case.  The veteran has received VA 
examinations and VA medical opinions have been obtained.  The 
veteran identified private medical records which were 
requested and obtained, or have been provided by the veteran.  
The veteran has not identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Service connection for diverticular disease as aggravated by 
service connected hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

